Citation Nr: 0619485	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, Type I, currently rated 20 percent 
disabling 

2.  Entitlement to an initial compensable evaluation for 
bilateral diabetic retinopathy. 

3.  Entitlement to total disability rating due to individual 
unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 197 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  That decision, in part, 
granted service connection for bilateral diabetic 
retinopathy, and assigned a noncompensable rating.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In September 2005, the submitted additional evidence, and 
waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2005).  Also in September 2005, the veteran contends 
that the symptoms of his diabetic peripheral neuropathy of 
both lower extremities, each rated 10 percent disabling, have 
greatly increased in severity.  He also submitted a note from 
his physician stating that medication has been prescribed for 
the condition.  The Board finds that the issues of 
entitlement to increased ratings for this bilateral service-
connected disability to have been reasonably raised by a 
liberal reading of the submission.  As this issue has not yet 
been addressed, it is referred to the RO to take the 
necessary steps to fully develop and adjudicate it. 


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, and restricted diet, and limitations 
regarding certain occupational activities; there are 
complications of bilateral peripheral neuropathy that are 
rated separately and are compensable; and there is no medical 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider.  

2.  The veteran's decrease in visual acuity due to bilateral 
diabetic retinopathy is not disabling to a compensable 
degree.

3.  The veteran is service-connected for the following 
disabilities: diabetes mellitus, type I, rated 20 percent; 
cardiomyopathy, rated 10 percent; diabetic peripheral 
neuropathy of the right lower extremity-y, rated 10 percent; 
diabetic peripheral neuropathy of the left lower extremity, 
rated 10 percent; and bilateral diabetic retinopathy, rated 0 
percent.  The veteran's combined rating, with the application 
of the bilateral factor, is 40 percent.   

4.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is no competent 
evidence of record that shows that the veteran is otherwise 
unemployable by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an rating higher than 20 percent for 
Type I diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for an increased, initial (compensable) 
evaluation for diabetic retinopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6079 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.341(a), 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in July 2001, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
told to submit evidence he had in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  
Examinations pertaining to the severity of his service-
connected disabilities have been obtained.  The record 
contains the opinions of medical personnel regarding the 
amount of work that the veteran can perform.  As such, the 
record is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  Id.  Additionally, this notice must include 
notice that an effective date for the award of benefits will 
be assigned if an increased rating is assigned.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, including 
TDIU, but he was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
claims.  Despite the inadequate notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  



II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Thus, the rule from regarding the diabetes mellitus claim, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran timely appealed the rating 
initially assigned for his bilateral diabetic retinopathy, 
the Board must consider his possible entitlement to "staged" 
ratings to compensate him for times since filing his claim 
when this disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.  

A.  Diabetes Mellitus 

The veteran has been in receipt of service connection for 
diabetes mellitus, rated as 20 percent disabling since 
separation from service in August 1971.  In March 2001, the 
veteran requested an increased rating for the disability.  He 
noted that his diabetes mellitus requires much more insulin 
than in the past, he must restrict his diet and activity, and 
he has daily hypoglycemic reactions, necessitating the 
consumption of candy to alleviate the symptoms.  The veteran 
asserts that these hypoglycemic reactions cause dizziness and 
blurry vision.  He is required to see his private physician 
every five or six weeks for diabetes monitoring.  

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

The medical evidence on file shows that veteran's diabetes 
mellitus has been treated with insulin since 1971.  

During a July 2002 VA diabetes mellitus examination, the 
veteran stated that he was formerly employed as a food 
inspector then as a U. S. postal worker.  In 1998, the Postal 
Service changed his hours, and that this change would have 
altered the times he could eat and take his diabetes 
medication.  He refused this change, and was terminated.  He 
stated that it was difficult to find another job because 
employers do not offer him the job once they are notified 
that he left the Postal Service because he was unable to 
accommodate an irregular schedule.  The examination report 
noted that the veteran did not follow a prescribed diabetic 
diet but tried to restrict fat intake.  That report also 
noted that the veteran denied functional limitation.  The 
veteran also stated that he was able to do yard work, ride a 
bicycle and take walks.  

On August 2004 VA examination, the veteran stated that he 
does not follow a specific diet, but he does monitor his 
carbohydrate consumption.  He also noted that he was 
currently working at home painting his house, and helping his 
daughter and neighbor cut the grass.  He stated that he was 
trying to be careful due to his diabetes mellitus, and that 
he was having trouble trying to find a job.  

Of record, are statements, such as a June 2005 letter by 
M.A.W., DO, and excerpts of testimony before the U.S. Merit 
Systems Protection Board (MSPB) in July 2001.  Dr. W. stated 
that he has been treating the veteran for the past seventeen 
years and that during that period of time he has adjusted the 
veteran's medication and his insulin to control his diabetes 
mellitus.  He related that while the veteran was actively 
employed he had significant limitations on his activity 
levels.  He explained that his work was limited to eight 
hours a day and that this certainly limited the amount of 
work that he could do.  He reported that the veteran 
continued with that type of restricted activity as part of 
his diabetic control.

The physician's clinical records noted that, in May 2002, he 
requested that the veteran carefully monitor his diet; in 
November 2002, the veteran stated that he lost a lot of 
weight on a low carbohydrate diet; and in September 2003, his 
physician encouraged him to try harder in following his diet.

Regarding the last two elements required for a 40 percent 
rating, the Board notes that the evidence as a whole does not 
support a finding that the veteran requires a restricted diet 
and regulation of activities.  In this regard, the Board 
notes the veteran's reports that he does not follow any 
particular diet and there is no evidence in the record that 
he has been placed on a restricted diet.  Moreover, the 
evidence does not show that his service-connected diabetes 
requires regulation of activities.  The June 2005 letter by 
Dr. W. only suggest that the veteran was limited to working 
eight hours a day due to his diabetes, which is the normal 
schedule for the majority of workers.  The medical evidence 
shows that the veteran leads a quite active life.  The 
reports show that the veteran paints his house, does yard 
work, rides a bicycle, does household chores and walks for 
exercise.  These activities do not indicate that he is 
restricted.  In July 2002, the veteran in fact denied 
functional limitation.  In light of the foregoing, the Board 
concludes the veteran is not following a restricted diet or 
that he must regulate his activities.  Therefore, the 
evidence in this case does not support an increased, 40 
percent, rating for the veteran's diabetes mellitus.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The veteran is also service 
connected for diabetic peripheral neuropathy of both lower 
extremities, each rated 10 percent disabling; and 
cardiomyopathy, secondary to diabetes mellitus rated 10 
percent disabling.  These conditions are not part of the 
disability that is rated under Diagnostic Code 7913.  Id.  
Furthermore, the rating assigned in this decision subsumes 
any noncompensable complications of the disease.  Id.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




B.  Bilateral Diabetic Retinopathy

The veteran has also been diagnosed with diabetic 
retinopathy, for which he was given a separate, 
noncompensable disability rating.  The veteran also seeks a 
higher rating evaluation for his diabetic retinopathy.  He 
essentially contends that his vision fades when blood sugar 
is low, and his vision becomes blurry when he is cold or his 
blood sugar is high.  In support of his claim, private 
medical statements, and VA outpatient and medical examination 
reports have been submitted for consideration.

The best distant vision obtainable after best correction by 
glasses is the basis of rating visual acuity.  38 C.F.R. § 
4.75.  Cataracts are also rated based on corrected visual 
acuity.  Diagnostic Codes 6027-28.  Corrected visual acuity 
of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  Corrected visual acuity of 20/50 (6/15) 
in one eye warrants a 10 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  The Board observes that VA eye 
examinations dated in August 2001, July 2002, and August 2004 
show the veteran's corrected visual acuity is evaluated as 
20/20 bilaterally, near and far.  The veteran's visual acuity 
is consistent with the assignment of a zero percent rating.  
See 38 C.F.R. Part 4, § 4.84, Diagnostic Code 6079.  

Diabetic retinopathy may be rated by analogy to other 
Diagnostic Codes.  See 38 C.F.R. § 4.20.  

Chronic retinitis is evaluated from 10 percent to 100 percent 
on the basis of resulting impairment of visual acuity or 
visual field loss, pain, rest requirements, or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6006.  Diagnostic Codes 6006 (retinitis), 
6008 (retina, detachment of), and 6009 (eye, injury of, 
unhealed) were also considered.  Such disabilities, if in 
chronic form, are rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating to be assigned during active pathology is 
10 percent.  38 C.F.R. § 4.84a.  A 10 percent evaluation is 
assigned for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  Diagnostic Code 6011

The August 2001 VA examination report diagnosed mild 
nonproliferative diabetes retinopathy of each eye, refractive 
error, and mild inferior cortical cataracts of each eye.  

The July 2002 VA examination report found diabetic 
retinopathy in the back of both eyes.  There were no eye 
holes, tears, or detachments in either eye.  The diagnosis 
was mild nonproliferative diabetes retinopathy of each eye, 
the prognosis for retaining good vision remains guarded 
because diabetic retinopathy is a progressive disease; the 
veteran's complaints of fading vision when blood sugar is 
low, occurs because the veteran is on the verge of passing 
out, and is related to his overall systemic control of his 
diabetes; and the veteran's complaints of blurry when he is 
cold or his blood sugar is high is also related to his 
overall systemic control of his diabetes, when his blood 
sugar is regulated his vision returns to normal.  

VA optometry progress notes dated in February 2003 and May 
2004 noted that confrontation fields of each eye were full to 
finger count.

The August 2004 eye examination report noted that the veteran 
has never had any treatment for his diabetic retinopathy.  
Examination found confrontation fields of each eye were full 
to finger count.  The examiner stated that the prognosis 
remains guarded because diabetes mellitus can advance at any 
time.  The examiner also stated that the veteran's mild 
nonproliferative diabetes retinopathy of each eye was not 
having any effect on the veteran's vision. 

Although the veteran has retinopathy, there is no resulting 
irregularity, duplication, enlargement, diminution of image, 
or retinal pathology which would be compensable under 
Diagnostic Codes 6006, 6008-09, 6011.  The examiner who 
conducted the July 2002 VA examination noted that the 
veteran's complaints of fading and blurry vision were due to 
his systemic diabetes mellitus and not due to any eye 
pathology.

Accordingly, the rating schedule reflects a noncompensable 
rating is warranted for the veteran's diabetic retinopathy.  
See 38 C.F.R. §§ 4.84a, 4.115b.  

The Board notes the opinion of the examiner who conducted the 
July 2002 VA examination that the veteran's service-connected 
eye disability could very well increase in severity in the 
future, but that his eyes currently had slight damage due to 
his diabetes mellitus.  The Board cannot base the current 
evaluation on speculation regarding the future level of 
disability as VA compensation benefits are paid based upon 
average impairment in earning capacity.  See 38 C.F.R. § 4.1.  
The veteran's earning capacity now is not affected by 
additional eye disability that may develop in the future.  
The veteran is always free to reopen his claim in the future 
if there is a change in his service-connected disability as 
contemplated by 38 C.F.R. § 4.1.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

III.  TDIU

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  He contends that he 
is unemployable as he can only work a certain schedule, as he 
must maintain a rigid eating and medication schedule to 
control his diabetes.  He notes that a VA progress note in 
1983 as well as a 2005 letter from his private physician, 
both indicate that he can only work eight hours per day due 
to his eating and medication schedule.  

The veteran is service-connected for the following 
disabilities: diabetes mellitus, type I, rated 20 percent; 
cardiomyopathy, rated 10 percent; diabetic peripheral 
neuropathy of the right lower extremity rated 10 percent 
disabling; diabetic peripheral neuropathy of the left lower 
extremity, rated 10 percent disabling; and bilateral diabetic 
retinopathy.  The veteran's combined rating, with the 
application of the bilateral factor, is 40 percent.   

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The veteran 
fails to meet this criteria as he has no disability rated 
higher than 20 percent, and his combined rating is 40 
percent.  

It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b).  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  VA and private treatment records show that the 
veteran suffers from several service-connected medical 
problems diabetes, cardiomyopathy, bilateral peripheral 
neuropathy, and diabetic retinopathy.  The Board incorporates 
by reference its previous discussion on the reasons and bases 
for denying increased ratings for diabetes mellitus and 
diabetic retinopathy discussed above.  To summarize the facts 
above, the veteran requires daily insulin for his diabetes 
mellitus, he does not follow a restricted diet and he does 
not, for the most part have to regulate his activities.  His 
corrected visual acuity is 20/20, and thus his bilateral 
diabetic retinopathy produced no compensable functional 
impairment of his eyes.  

In a May 2003 VA hypertension examination, the examiner 
stated that the veteran service-connected cardiomyopathy has 
not produced clinically significant deterioration of left 
ventricular contractibility, nor has this condition produced 
significant functional limitation in terms of the veteran's 
ability to exert himself.  The examiner also noted that a 
stress test conducted in August 2002, indicated that the 
veteran had a workload on 8 metabolic equivalents (METs), and 
that the study was negative for ischemia.  The Board notes 
that the veteran's cardiomyopathy is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7020.  The rating criteria under that 
code consider various symptoms and test results, including 
the workload level in METs at which a person develops certain 
acute symptoms.  A 10 percent rating is provided for a 
workload of between 7 and 10 METs.  

Regarding his service-connected bilateral peripheral 
neuropathy of the lower extremities, nerve conduction 
studies, conducted in August 2002, were noted to have been 
minimally abnormal, showing a decreased amplitude on both 
sides which may be because of the very early mild sensory 
peripheral neuropathy.  The Board also notes that 
subsequently, in June 2005, Dr. W. stated that the veteran 
complains of severe discomfort in his lower extremities, 
especially at night and affecting his ability to move around 
in the evening.  The veteran also states that this leg pain 
limits his driving to 15 to 20 miles at a time.  Again, the 
Board notes that the veteran suffers from sensory deficits 
due to his service-connected bilateral peripheral neuropathy 
of the lower extremities.  

There is no competent medical evidence that demonstrates that 
the veteran's service-connected disabilities, alone, preclude 
him from securing or following substantially gainful 
employment.  There is no medical opinion evidence that the 
veteran is unemployable solely due to his service-connected 
disabilities.  The medical evidence shows that the veteran 
performs a wide range of activities, such as painting his 
house, riding a bicycle, doing yard work and household 
chores.  The veteran reports that he discontinued his last 
job with the post office due to a problems with the scheduled 
they wanted him to work.  He did not report that he was not 
able to perform the duties required in the position.  His 
main complaint at the time he quit his job was that he could 
only work 8 hour shifts.  In light of the overall evidence of 
record, it does not appear that the veteran is prevented from 
engaging in all forms of substantial gainful employment due 
to his service-connected disabilities.  The Board notes that 
the veteran reports that he has problems finding employment.  
Such difficulty, however, cannot be the basis for the grant 
of a TDIU rating.

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disabilities, but 
the veteran's contention is at odds with the objective 
medical evidence of record.  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  The Board places less weight or probative value on 
the veteran's statements concerning the symptoms from his 
service-connected disabilities than it does on the objective 
medical reports.  Thus, the Board finds that the probative 
medical evidence, which has been previously described in 
detail, establishes that the veteran is not currently 
precluded from securing and following substantially gainful 
employment as the result of his service-connected 
disabilities.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Entitlement to an increased rating for diabetes mellitus, 
Type I, is denied.


	(CONTINUED ON NEXT PAGE)


Entitlement to an initial compensable rating for bilateral 
diabetic retinopathy is denied.  

TDIU is denied.  




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


